DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-20, in the reply filed on 4/26/22 is acknowledged.  Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, and therefore, the Examiner maintains the position provided in the Requirement for Restriction of 2/28/22.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/26/22.
The requirement is still deemed proper and is therefore made FINAL.

Examiner’s Note
The Examiner notes that claims 6 and 12 appear to be duplicate claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the structure of claim 5" in line 1.  There is insufficient antecedent basis for this limitation in the claim. While this appears to be a typographical error, there is not basis of support in another claim for this limitation. For the purposes of examination, this claim will be interpreted to depend from claim 4.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raghavendran et al. (US 2009/0155522, “Raghavendran”), in view of Perez et al. (US 2001/0031594, “Perez”).
Regarding claim 1, Raghavendran teaches a fiber reinforced thermoplastic composite laminate having a fiber impregnated thermoplastic layer (see Fig. 1, layer 20, [0035], [0036], [0020], having natural fibers, see also [0043] - [0045], and [0046] [0047], wherein the thermoplastic and fiber materials for use in the skin layer 20 may be the same as those used in core layer 12, [0019], [0020]). Raghavendran additionally teaches to include a decorative layer (see Fig. 1, decorative layer 22, [0027]).
    PNG
    media_image1.png
    319
    570
    media_image1.png
    Greyscale
	Raghavendran fails to specifically teach that the layers containing fibers are translucent. In the same field of endeavor of fiber-based composites (e.g., [0006]), Perez teaches that it is known and beneficial to provide a composite polymer matrixes that are transparent or translucent to visible light in order to provide materials that are both strong but have clear or transparent materials ([0006], [0009], [0065], [0066]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the materials and methods for making the laminate of Raghavendran consistent with the teachings of Perez so as to provide a composite polymer matrixes that are transparent or translucent to visible light in order to provide materials that are both strong but have clear or transparent materials which is known in the art to be a beneficial property ([0006], [0009], [0065], [0066]).
Regarding claim 2, Raghavendran additionally teaches that the decorative layer may include a texture (e.g., raised fabric, [0050]).
Regarding claims 3 and 4, Raghavendran additionally teaches that the decorative layer may include a foam core layer that would improve the structural integrity of the laminate ([0050]). Such a layer would be considered to be non-woven ([0050]). 
Regarding claim 5, Raghavendran additionally teaches that a fiber included in the decorative layer may be a non-woven natural fiber ([0050]) and teaches in another embodiment that such fibers may include cellulosic fibers ([0020]). It therefore would have been obvious to have used a cellulosic fiber as the specific fiber included in the decorative layer ([0020], [0050]). 
Regarding claim 6, Raghavendran  additionally teaches that there may be an adhesive layer between the decorative layer and the skin layer 20 (Fig. 1, [0022], [0050]). 
Regarding claims 7 - 10, Raghavendran additionally teaches that the laminate structure may include more than one skin layer 20 (see Fig. 2, [0027], the top one of which may be considered to read on the claimed surface coat layer). Raghavendran additionally teaches that these layers may include polyolefin materials ([0035]).	Raghavendran fails to specifically teach that the additional layers are transparent, however Perez teaches that it is known and beneficial to provide a composite polymer matrixes that are transparent or translucent to visible light in order to provide materials that are both strong but have clear, transparent, or translucent materials ([0006], [0009], [0065], [0066]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the materials and methods for making the laminate of Raghavendran so as to provide a composite polymer matrixes that are transparent or translucent to visible light in order to provide materials that are both strong but have clear or transparent materials which is known in the art to be a beneficial property ([0006], [0009], [0065], [0066]).
Regarding claim 11, Raghavendran  additionally teaches that the thermoplastic material may include a polyolefin ([0019], [0035]). 
Regarding claim 12, Raghavendran  additionally teaches that there may be an adhesive layer between the decorative layer and the skin layer 20 (Fig. 1, [0022], [0050]).
Regarding claim 13, Raghavendran additionally teaches that the natural fibers may include, for example, jute ([0020]).
Regarding claims 14 and 15, Raghavendran additionally teaches that the fibers may be unidirectional ([0016]) and may be non-woven ([0022]).
Regarding claim 16, Raghavendran teaches that the fibers may be made of hemp or jute, which may be considered to be bast-based ([0020]). 
Regarding claim 17-20, Raghavendran additionally teaches that the decorative layer may include (or may be) a core layer ([0050]) that may be made of a foam material ([0050]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782